EXHIBIT 10.17.3

Name: David Heede


Address: Weaver View, Bentley Fold, Ellastone, Ashbourne, Derbyshire, DE6 2GX
United Kingdom


Date of Birth: 1 May 1961


In Burton on Trent on 1st April 2014
David,
Secondment to Molson Coors Europe s.r.o.


Further to your secondment letter dated 24 September 2013, I confirm the
following change to your employment Terms & Conditions, effective from 1st April
2014.


2.     DURING THE SECONDMENT


During the secondment:


(b) You will be a mobile worker maintaining a permanent residence in the UK. You
will be required to attend group locations throughout MCE as required of your
duties, with a minimum requirement to spend at least 25% of your time in the
performance of your duties in the United Kingdom (an average of 6 working days
per month over the tax year).


With the exception of the above, all other Terms & Conditions set out in your
original secondment letter dated 24 September 2013 remain the same.


Please sign, date and return the attached copy of this Letter to MCBC UK, at 137
High Street, Burton Upon Trent, Staffordshire DE 14 1JZ to the attention of Kate
Holden, Head of ER Policy and Recruitment, MCBC UK within 5 working days of
receipt, at the latest, to indicate your acceptance of the change in clause 2(b)
of your original secondment letter dated 24 September 2013. By your acceptance
of the terms and conditions of this Letter this Letter shall form an agreement
between you and MCBC UK on the terms and conditions of your secondment to MCE.


Yours sincerely,


Molson Coors Brewing Company (UK) Limited


name: Anita Adam


authorization: /s/ Anita Adam


Molson Coors Brewing Company (UK) Limited


name: Kate Pearce


authorization: /s/ Kate Pearce






To:    Molson Coors Brewing Company (UK) Limited


attn.: Anita Adam and Kate Pearce (Designation of Officer)





--------------------------------------------------------------------------------

EXHIBIT 10.17.3



1.
I hereby accept the terms and conditions of my secondment by Molson Coors
Brewing Company (UK) Limited, whose registered office is at 137 High Street,
Burton Upon Trent, DE14 1JZ, Staffordshire, United Kingdom, to Molson Coors
Europe s.r.o., whose registered office is at Nádražni 84, Postal Code 150 54,
Prague 5, Czech Republic, Identification Number: 289 85 630 registered in the
Commercial Registry maintained by the Municipal Court in Prague, Section C,
Insert 157920, on the terms and conditions set out in the Second Letter dated [
], of which the above is a copy.







Date:        5.9.2014


Place:        Burton


Name:        David Heede


Address:    Weaver View, Bentley Fold, Ellastone


Date of Birth:     1.5.1961


Signature:    /s/ David Heede







